Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/750,873, which was filed 01/23/20, and is a continuation of application 15/891,625, now US Patent 10,580,400. Claims 1-12 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of parent application 15/891,625.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skadiņa et al. (“Mobile Intelligent Virtual Agent with Translation Functionality”. International Conference on Applications of Natural Language to Data Bases NLDB 2014: Natural Language Processing and Information Systems pp 258-261) in view of Gonzalez-Dominguez et al. (“A Real-Time End-to-End Multilingual Speech Recognition Architecture”. IEEE Journal of Selected Topics in Signal Processing, Vol 9, No. 4, June 2015). 


Consider claim 1, Skadiņa discloses a method for controlling a multilingual audio processing system, the method comprising: receiving voice information via a microphone (the user’s request is recorded using the Unity engine microphone class to capture sound from the mobile device’s built-in microphone, page 259); transmitting the received voice information to a first voice recognition server for determining an intent of the received voice information (the speech input is sent to ASR Service for conversion to text, as well as virtual agent web service for determining how to respond, i.e. what the system thinks the user intends, Fig 2 page 260), wherein the first voice recognition server is associated with a first language (the agent can translate words, phrases and sentence from English, therefore ASR service is associated with English, page 258); receiving intent information from the first voice recognition server, wherein the intent information indicates that the received voice information comprises a request to translate a portion of the voice information to a second language (the AIML knowledge understands that the user said “translate WORD to LANGUAGE”, for example, page 260, such as “translate today is sunny in Russian”, Fig 1); transmitting the portion of the voice information to a second voice recognition server associated with the second language (text translation service, Fig 2, page 260); receiving translation information of the portion of the voice information from the second 
Skadiņa does not specifically mention determining a first language of the received voice information.
Gonzalez-Dominguez discloses determining a first language of the received voice information (LID backend, pages 752-753, section IV. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa by determining a first language of the received voice information in order to transparently recognize multiple spoken languages, as suggested by Gonzalez-Dominguez (page 749, Introduction).

Consider claim 7, Skadiņa discloses a method for controlling a multilingual audio processing system, the method comprising: receiving voice information via a microphone (the user’s request is recorded using the Unity engine microphone class to capture sound from the mobile device’s built-in microphone, page 259); determining that the received voice information comprises a request to translate a portion of the received voice information to a second language (the AIML knowledge understands that the user said “translate WORD to LANGUAGE”, for example, page 260, such as “translate today is sunny in Russian”, Fig 1); transmitting the portion of the received voice information to a first voice recognition server associated with the first language (text translation service, Fig 2, page 260, which is associated with English and translates into e.g. Russian); receiving translated information from the first voice recognition server, wherein the translated information corresponds to a translation of the portion of the received voice information translated to the second language (e.g. receiving “сегодня солнечно” from the translation service, page 259, 260); transmitting the translated 
Skadiņa does not specifically mention determining a first language of the received voice information.
Gonzalez-Dominguez discloses determining a first language of the received voice information (LID backend, pages 752-753, section IV. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa by determining a first language of the received voice information for reasons similar to those for claim 1.

Consider claim 2, Skadiņa discloses the output is in the form of an audio output (the user can hear the answer, page 260, Fig 2). 

Consider claim 3, Skadiņa discloses the output is visually displayed on a display of a terminal associated with the system (visual interface of the Laura application displays results, Fig. 1, page 259).
Consider claim 4, Skadiņa does not, but Gonzalez-Dominguez discloses a first voice recognition server is selected based on the determination that the received voice information is in the first language (Fig 1, page 750, LID Backend and Speech Recognizer Backend). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa such that a first voice recognition server is 

Consider claim 6, Skadiņa discloses the output corresponds to a response to a request included in the portion of the voice information (a response to “translate today is sunny in Russian”, Fig 1). 

Consider claim 8, Skadiņa discloses the processing result is output in the form of an audio output (the user can hear the answer, page 260, Fig 2). 

Consider claim 9, Skadiņa discloses the processing result is visually output on a display of a terminal associated with the system (visual interface of the Laura application displays results, Fig. 1, page 259). 

Consider claim 10, Skadiņa does not, but Gonzalez-Dominguez discloses a first voice recognition server is selected based on the determination that the received voice information is in the first language (Fig 1, page 750, LID Backend and Speech Recognizer Backend). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa such that a first voice recognition server is selected based on the determination that the received voice information is in the first language for reasons similar to those for claim 1.

Consider claim 12, Skadiņa discloses the output corresponds to a response to a request included in the portion of the voice information (a response to “translate today is sunny in Russian”, Fig 1).


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skadiņa et al. (“Mobile Intelligent Virtual Agent with Translation Functionality”. International Conference on Applications of Natural Language to Data Bases NLDB 2014: Natural Language Processing and Information Systems pp 258-261) in view of Gonzalez-Dominguez et al. (“A Real-Time End-to-End Multilingual Speech Recognition Architecture”. IEEE Journal of Selected Topics in Signal Processing, Vol 9, No. 4, June 2015), in further view of Deng et al. (2014/0365966). 

Consider claim 5, Skadiņa does not, but Gonzalez-Dominguez discloses a different service is selected as the first voice recognition service for a different language from the first language (page 750, Fig 1, Backend: Recognizer en-us, …. Recognizer fr-fr).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa such that a different service is selected as the first voice recognition service for a different language from the first language for reasons similar to those for claim 1. However, Gonzalez-Dominguez is silent as to whether the speech recognition services are on the same server or different servers.
Deng discloses language resources on different servers (methods for the Japanese language may be a different server than the server containing methods for the Korean language, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa and Gonzalez-Dominguez so that the speech recognition services are on different servers in order to improve multilingual computing as suggested by Deng ([0002]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa such that a different service is selected as the first voice recognition service for a different language from the first language for reasons similar to those for claim 1. However, Gonzalez-Dominguez is silent as to whether the speech recognition services are on the same server or different servers.
Deng discloses language resources on different servers (methods for the Japanese language may be a different server than the server containing methods for the Korean language, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Skadiņa and Gonzalez-Dominguez so that the speech recognition services are on different servers for reasons similar to those for claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150120277 A1 Song discloses determining if the first message is in a first language or a second language different than the first language and translating the first message into a second message in the second language if the first message is in the first language
US 20170060850 A1 Lewis discloses a real-time wearable personal translator
US 20180121623 A1 Boesen discloses a wireless earpiece with a digital assistant, where the doctor may request " please translate `we need to deliver your baby now` from English into Spanish." See [0084]
US 20180182375 A1 Fomin discloses a digital travel companion in which the travel companion can be prompted by the user to translate a specific word and/or phrase. For example, the user can prompt the travel companion to translate the phrase "je m'appelle" using a specific command, such as, "travel companion, please translate `je m'appelle.`" See [0067]
US 20060133585 A1 Daigle discloses message translations 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2657                                             02/17/21